EXHIBIT 10.2




VALIDITY GUARANTY







This VALIDITY GUARANTY (the "Guaranty") is made as of March 29, 2012, by Daniel
Khesin, an individual whose address is 520 West Avenue, #2102, Miami Beach,
Florida 33139 (the "Guarantor") in favor of Midcap Business Credit LLC, having
an office at 433 South Main Street, West Hartford, Connecticut (the "Lender").




BACKGROUND




A.

As of the date of this Guaranty, Divine Skin, Inc., a Florida corporation
("Divine"), Polaris Labs, Inc., a Florida corporation ("Polaris"), Sigma
Development & Holding Co., Inc., a Florida corporation ("Sigma"), DS
Laboratories, Inc., a Florida corporation ("DS"), and Velocity Storage and
Packaging, LLC, a Florida limited liability company ("Velocity") (Divine,
Polaris, Sigma, DS and Velocity are hereinafter, collectively referred to as the
"Borrower"), and the Lender have entered into a Demand Loan and Security
Agreement (All Assets), dated as of the date hereof (such agreement, together
with any amendments or modifications to it from time to time, shall be referred
to herein as the "Loan Agreement").




B.

Pursuant to the Loan Agreement, the Lender has agreed to extend credit to the
Borrower, conditioned upon the Guarantor's agreement to execute and deliver this
Guaranty to the Lender.




C.

The Guarantor is an officer and stockholder of the Borrower.




D.

The Guarantor has independently determined that execution, delivery, and
performance of this Guaranty will directly benefit the Guarantor and are within
the best interests of the Guarantor.




NOW, THEREFORE, in consideration of these background recitals, and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, and intending to be legally bound hereby, the Guarantor and the
Lender agree as follows:




Section l.

Reference to Loan Agreement.




(a)

Reference is hereby made to the Loan Agreement for a statement of the terms and
conditions thereof.




(b)

All capitalized terms utilized in this Guaranty which are defined in the Loan
Agreement and not otherwise defined herein shall have the meanings assigned to
them in the Loan Agreement.




Section 2.

Guaranty of Validity of Collateral.




(a)

The Guarantor hereby represents, warrants, covenants, and guarantees as follows:




(i)

As to each Qualified Account now existing or hereafter arising:

   

(A)

Such Qualified Account is genuine and enforceable in accordance with its terms
and represents an undisputed and bona fide indebtedness owing to the Borrower by
the account debtor obligated thereon.








--------------------------------------------------------------------------------



(B)

There are no known defenses, setoffs, or counterclaims against such Qualified
Account.




(C)

No payment has been received on such Qualified Account, and such Qualified
Account is not subject to any credit or extension or agreements therefor unless
written notice specifying such payment, credit, extension, or agreement is
delivered to the Lender.




(D)

Each copy of each invoice with respect to such Qualified Account is a true and
genuine copy of the original invoice sent to the Account Debtor named therein
and accurately evidences the transaction from which such Qualified Account
arose, and the date payment is due as stated on each such invoice or computed
based on the information set forth on each such invoice is correct.




(E)

All chattel paper, and all promissory notes, drafts, trade acceptances, and
other instruments for the payment of money relating to or evidencing such
Qualified Account, and each endorsement thereon, are true and genuine and in all
respects what they purport to be, and are the valid and binding obligation of
all parties thereto, and the date or dates stated on all such items as the date
on which payment in whole or in part is due is correct.




(F)

All Eligible Inventory described in each invoice evidencing such Qualified
Account has been delivered to the Account Debtor named in such invoice or placed
for such delivery in the possession of a carrier not owned or controlled
directly or indirectly by the Borrower.




(G)

All evidence of the delivery or shipment of such Eligible Inventory is true and
genuine.




(H)

All services to be performed by the Borrower in connection with such Qualified
Account have been performed by the Borrower.




(I)

All evidence of the performance of such services by the Borrower is true and
genuine.




(ii)

All proceeds of Qualified Accounts required by the terms and conditions of the
Loan Agreement to be held by the Borrower in trust for the Lender or as property
of the Lender or to be remitted to the Lender will be delivered to the Lender in
the identical form as received by the Borrower, or as otherwise requested by the
Lender, immediately upon receipt but no later than the first business day
following receipt thereof by the Borrower, and the Borrower shall not use any of
such proceeds or commingle such proceeds with any of its own funds.




(iii)

Proper entries have been made and will be made on the Borrower's books and
records conspicuously and clearly disclosing the security interest in favor of
the Lender in the Qualified Accounts and other Collateral.




(iv)

The Borrower is and will be the owner of the Collateral free of all security
interests, liens, and other encumbrances except as described in Schedules B
attached to the Loan Agreement.




(v)

All representations made by the Borrower to the Lender, and all documents and
schedules given by the Borrower to the Lender, relating to the description,
quantity, quality, condition, and valuation of any of the Collateral are and
will be true and correct.








-2-







--------------------------------------------------------------------------------



(vi)

The Borrower has not received and will not receive any Eligible Inventory on
consignment or approval unless the Borrower (a) has delivered written notice to
the Lender describing any Eligible Inventory which the Borrower has received on
consignment or approval, (b) has marked such Eligible Inventory on consignment
or approval or has segregated it from all other Eligible Inventory, and (c) has
appropriately marked its records to reflect the existence of such Eligible
Inventory on consignment or approval.




(vii)

The Eligible Inventory is and will be located only at the address or addresses
of the Borrower set forth in the Loan Agreement, or such other place or places
as approved by the Lender in writing.




(viii)

All Collateral is and will be insured as required by Section 14(a) of the Loan
Agreement, pursuant to policies in full compliance with the requirements of such
Section.




(ix)

All Eligible Inventory has been and will be produced by the Borrower in
accordance with the Federal Fair Labor Standards Act of 1938, as amended, and
all rules, regulations, and orders promulgated thereunder.




(b)

Upon breach of any of the covenants, warranties, representations, or guarantees
contained in this Guaranty pertaining to the Qualified Accounts and Eligible
Inventory, the Guarantor shall indemnify, save, and hold the Lender harmless
from and against any loss or damage suffered by the Lender as a result of any
such breach, and for all fees, costs, and expenses incurred in connection
therewith, including, without limitation, attorneys' fees and expenses incurred
by the Lender in retaining any counsel for advice, suit, or appeal, or for any
bankruptcy, insolvency, or similar proceeding under the Federal Bankruptcy Code
or otherwise.




Section 3.

Notice of Inaccuracies.




The Guarantor shall promptly inform the Lender in writing if he believes that
any schedule of Qualified Accounts, schedule of Eligible Inventory or any other
schedule, report, or writing delivered by the Borrower to the Lender pursuant to
the terms and conditions of the Loan Agreement is not true and accurate in all
respects as and when submitted, including, without limitation, quantities,
identification of items of Eligible Inventory, and net cost and sales price
thereof.




Section 4.

Nature of Guaranty: Termination.




(a)

This Guaranty is a continuing guaranty of the validity of the Qualified Accounts
and Eligible Inventory, as provided herein, independent of and in addition to
any other guaranty, endorsement, surety agreement, collateral, or other
agreement held by the Lender, whether executed or granted by the Guarantor or
otherwise. Liability of the Guarantor hereunder shall be absolute and
unconditional irrespective of, and the Guarantor waives any defenses which may
otherwise arise as a result of, any of the following:




(i)

any lack of validity or enforceability of any document, agreement, or writing
creating or evidencing any obligation of the Borrower, including, without
limitation, the lack of validity or enforceability of all or any portion of any
lien or security interest securing all or any part of such obligations;




(ii)

any non−perfection of any lien on or security interest in the Collateral or any
collateral securing all or any part of the obligations of the Borrower to the
Lender under the Loan Agreement or this Guaranty, or any failure by the Lender
to protect, preserve, or insure the Collateral or any collateral securing all or
any part of such obligations or this Guaranty; and








-3-







--------------------------------------------------------------------------------



(iii)

any event or circumstance which might operate under applicable law to discharge
the liability of the Guarantor or might otherwise constitute or give rise to a
defense available to the Borrower, the Guarantor, or any other guarantor of any
of the obligations of the Borrower to the Lender.




(b)

This Guaranty shall not be affected, impaired, or diminished by the failure of
any verification or examination of the Qualified Accounts, the other Collateral,
or books of the Borrower to disclose any irregularities of wrongdoings of the
Borrower. It is further understood and agreed that the Lender shall not be
chargeable for, nor shall the Guarantor be relieved from liability hereunder,
because of any negligence, mistake, act, or omission of any accountant,
examiner, agent, or attorney employed by the Lender in making examinations,
investigations, collections, or otherwise.




(c)

The Guarantor shall pay and perform his obligations under this Guaranty upon
demand, without requiring any proceedings to be taken against the Borrower, any
debtor, or any security.




(d)

This Guaranty shall remain in full force and effect until all of the obligations
of the Borrower to the Lender and all other fees, costs, and expenses payable by
the Borrower to the Lender have been paid or performed in full and the Lender
has no further obligations or commitments to the Borrower to advance funds under
the Loan Agreement or otherwise. This Guaranty shall continue to be effective or
shall be reinstated, as the case may be, if at any time any payment of any of
such obligations is rescinded, voided, or rendered void or voidable as a
preferential transfer, impermissible set−off, or fraudulent conveyance or must
otherwise be returned or disgorged by the Lender, as if such rescinded, avoided,
voided, or voidable payment had not been made.




Section 5.

Waivers of the Guarantor.




The Guarantor hereby agrees that the Guarantor shall not have, and hereby
expressly waives forever:




(a)

any right to subrogation, indemnification, or contribution and any other right
to payment from or reimbursement by the Borrower, in connection with or as a
consequence of any payment made by the Guarantor hereunder;




(b)

any right to enforce any right or remedy which the Lender has or may hereafter
have against the Borrower;




(c)

any benefit of, and any right to participate in, the Collateral or any
collateral securing all or any part of the obligations of the Borrower to the
Lender under the Loan Agreement or this Guaranty or any payment made to the
Lender or collection by the Lender from the Borrower;




(d)

any right to require promptness and diligence on the  part of the Lender;




(e)

any right to receive notices, including, without limitation, notice of the
acceptance of this Guaranty or the acceptance of all papers, documents,
instruments, assignments, schedules of Qualified Accounts, Eligible Inventory,
equipment the pledge of warehouse receipts or Eligible Inventory, the incurrence
of any obligations by the Borrower to the Lender, notice of any action taken by
the Lender, notice of default, notice of the Lender's intent to accelerate the
Indebtedness or any part thereof, notice of such acceleration, notice of the
intended disposition of the Collateral or any collateral securing all or any
part of the obligations of the Borrower to the Lender, notice of nonpayment,
partial payment, presentment, demand, protest and all other notices to which the
Guarantor might otherwise be entitled;





-4-







--------------------------------------------------------------------------------




(f)

any right to contest any of the procedures or actions taken by the Lender with
respect to the Collateral or any collateral securing all or any part of the
obligations of the Borrower to the Lender, pursuant to Section 9−610(b) of the
Uniform Commercial Code or otherwise; and




(g)

any right to require the Lender to advise the Guarantor of any information known
to the Lender regarding the financial or other condition of the Borrower, the
Guarantor acknowledging that the Guarantor is responsible for being and keeping
informed regarding such condition.




Section 6.

Representations and Warranties of the Guarantor.




The Guarantor hereby represents and warrants to the Lender as follows:




(a)

The Guarantor is sui juris and of full capacity to execute, deliver, and perform
this Guaranty.




(b)

The execution, delivery, and performance of this Guaranty is within the
Guarantor's power and is not in contravention of any law or of any indenture,
agreement, undertaking, or other document to which the Guarantor is a party or
by which the Guarantor or any of the Guarantor's property is bound or affected.




(c)

No consent, license, approval, or authorization of, or registration,
declaration, or filing with, any court, governmental body, authority, or other
person or entity is required in connection with the valid execution, delivery,
or performance of this Guaranty.




(d)

This Guaranty constitutes the legal, valid, and binding obligation of the
Guarantor, enforceable in accordance with its terms except as enforceability may
be limited by applicable bankruptcy and insolvency laws and laws affecting
creditors' rights generally.




(e)

Except as disclosed in writing by the Guarantor to the Lender, there are no
actions, suits, proceedings, or investigations pending or, to the knowledge of
the Guarantor, threatened against the Guarantor or any basis therefor which, if
adversely determined, would, in any case or in the aggregate, materially
adversely affect the property, assets, or financial condition of the Guarantor.




(f)

No representation, warranty, or statement by the Guarantor contained herein or
in any other document furnished by the Guarantor pursuant hereto or in
connection herewith fails to contain any statement of material fact necessary to
make such representation or warranty not misleading in light of the
circumstances under which it is made. There is no fact which the Guarantor knows
or should know and has not disclosed to the Lender which does or may materially
or adversely affect the Guarantor, the Borrower, or either of their respective
operations.




Section 7.

Financial Statements.




The Guarantor shall furnish to the Lender:




(a)

within ninety (90) calendar days after the end of each calendar year, the annual
financial statements of the Guarantor, which presents fairly the Guarantor's
financial position;




(b)

concurrently with the delivery to the Internal Revenue Service of each federal
income tax return for the Guarantor, a true and correct copy of each such
return; and




(c)

from time to time, such other information in the Guarantor's possession and
control as the Lender may reasonably request.





-5-







--------------------------------------------------------------------------------



Section 8.

Notices.




Any notices and any other communications provided for hereunder shall be made by
telegram, electronic transmitter, overnight air courier, or certified or
registered mail, return receipt requested, and shall be deemed to be received by
the party to whom sent one (1) business day after sending, if sent by telegram,
electronic transmitter, or overnight air courier, and three (3) business days
after mailing, if sent by certified or registered mail. All such notices and
other communications to a party shall be addressed to such party at the address
set forth on the cover page hereof or to such other address as such party may
designate for itself in a notice to the other party given in accordance with
this Section.




Section 9.

Miscellaneous.




(a)

No modification, rescission, waiver, release, or amendment of any provision of
this Guaranty shall be made, except by a written agreement signed by the
Guarantor and a duly authorized officer of the Lender.




(b)

"Borrower" and "Guarantor" as used in this Guaranty shall include, respectively:




(i)

as to the Borrower, any successor, individual, association, partnership, or
corporation to which all or a substantial part of the business or assets of the
Borrower shall have been transferred or any other corporation into which the
Borrower (if the Borrower is a corporation) shall have been merged,
consolidated, reorganized, or absorbed; and




(ii)

as to the Guarantor, any heir, executor, administrator, personal representative
or successor of the Guarantor except that the Guarantor shall not have the right
to assign its obligations hereunder or any interest herein.




(c)

"Lender" shall include the successors and assigns of the Lender.




(d)

The rights and benefits of the Lender hereunder shall, if the Lender so agrees,
inure to any party acquiring any interest in the Indebtedness or any part
thereof.




(e)

No course of dealing between the Borrower or the Guarantor and the Lender, and
no delay or omission by the Lender in exercising any right or remedy hereunder
or under the Loan Agreement shall operate as a waiver thereof or of any other
right or remedy, and no single or partial exercise thereof shall preclude any
other or further exercise thereof or the exercise of any other right or remedy.
All rights and remedies of the Lender are cumulative.




(f)

From time to time, the Guarantor shall take such action and execute and deliver
to the Lender such additional documents, instruments, certificates, and
agreements as the Lender may reasonably request to effectuate the purposes of
this Guaranty.




(g)

Section headings used in this Guaranty are for convenience only and shall not
affect the construction of this Guaranty.




(h)

The provisions of this Guaranty are independent of and separable from each
other, and no such provision shall be affected or rendered invalid or
unenforceable by virtue of the fact that for any reason any other such provision
may be invalid or unenforceable in whole or in part. If any provision of this
Guaranty is prohibited or unenforceable in any jurisdiction, such provision
shall be ineffective in such jurisdiction only to the extent of such prohibition
or unenforceability, and such prohibition or unenforceability shall not
invalidate the balance of such provision to the extent it is not prohibited or
unenforceable not render prohibited or unenforceable such provision in any other
jurisdiction.








-6-







--------------------------------------------------------------------------------



(i)

THIS GUARANTY AND THE TRANSACTIONS EVIDENCED HEREBY SHALL BE GOVERNED BY AND
CONSTRUED UNDER THE INTERNAL LAWS OF THE STATE OF CONNECTICUT, WITHOUT REGARD TO
PRINCIPLES OF CONFLICTS OF LAWS, AS THE SAME MAY FROM TIME TO TIME BE IN EFFECT,
INCLUDING, WITHOUT LIMITATION, THE UNIFORM COMMERCIAL CODE AS IN EFFECT IN THE
STATE OF CONNECTICUT.




(j)

THE GUARANTOR AND THE LENDER AGREE THAT ANY ACTION OR PROCEEDING TO ENFORCE OR
ARISING OUT OF THIS GUARANTY MAY BE COMMENCED IN ANY COURT IN THE STATE OF
CONNECTICUT, IN ANY COUNTY, OR IN THE DISTRICT COURT OF THE UNITED STATES IN ANY
DISTRICT, IN WHICH THE LENDER HAS AN OFFICE IN THE STATE OF CONNECTICUT, AND THE
GUARANTOR WAIVES PERSONAL SERVICE OF PROCESS AND AGREES THAT A SUMMONS AND
COMPLAINT COMMENCING AN ACTION OR PROCEEDING IN ANY SUCH COURT SHALL BE PROPERLY
SERVED AND SHALL CONFER PERSONAL JURISDICTION IF SERVED BY REGISTERED OR
CERTIFIED MAIL TO THE GUARANTOR, OR AS OTHERWISE PROVIDED BY THE LAWS OF THE
STATE OF CONNECTICUT OR THE UNITED STATES.




(k)

GUARANTOR ACKNOWLEDGES THAT THE TRANSACTION OF WHICH THIS GUARANTY IS A PART IS
A COMMERCIAL TRANSACTION, AND HEREBY WAIVES GUARANTOR'S RIGHTS TO NOTICE AND
HEARING UNDER CHAPTER 903a OF THE CONNECTICUT GENERAL STATUTES, OR AS OTHERWISE
ALLOWED BY ANY STATE OR FEDERAL LAW WITH RESPECT TO ANY PREJUDGMENT REMEDY WHICH
THE LENDER MAY DESIRE TO USE, AND FURTHER WAIVES GUARANTOR'S RIGHTS TO REQUEST
THAT THE LENDER POST A BOND, WITH OR WITHOUT SURETY, TO PROTECT GUARANTOR
AGAINST DAMAGES THAT MAY BE CAUSED BY ANY PREJUDGMENT REMEDY SOUGHT OR OBTAINED
BY THE LENDER. GUARANTOR HEREBY FURTHER EXPRESSLY WAIVES DILIGENCE, DEMAND,
PRESENTMENT, PROTEST, NOTICE OF NONPAYMENT OR PROTEST, NOTICE OF THE ACCEPTANCE
OF THIS GUARANTY, NOTICE OF ANY RENEWALS OR EXTENSIONS OF THE NOTE AND OF ANY
ACCOMMODATIONS MADE OR EXTENSIONS OR OTHER FINANCIAL ACCOMMODATIONS GRANTED TO
BORROWER OR OTHER ACTION TAKEN IN RELIANCE HEREON AND ALL OTHER DEMANDS AND
NOTICES OF ANY DESCRIPTION IN CONNECTION WITH THIS GUARANTY, ANY OF THE
LIABILITIES OR OTHERWISE, AND ALL RIGHTS UNDER ANY STATUTE OF LIMITATIONS.




(l)

This Guaranty may be executed in any number of counterparts and by the Lender
and the Guarantor on separate counterparts, each of which when so executed and
delivered shall be an original, but all of which shall together constitute one
and the same Guaranty.




Section 10.

 Waiver of Jury Trial.




THE GUARANTOR AND THE LENDER (BY ACCEPTANCE HEREOF) HEREBY KNOWINGLY,
VOLUNTARILY, AND INTENTIONALLY WAIVE ANY RIGHT TO TRIAL BY JURY THE GUARANTOR OR
THE LENDER MAY HAVE IN ANY ACTION OR PROCEEDING, IN LAW OR IN EQUITY, IN
CONNECTION WITH THIS GUARANTY OR THE TRANSACTIONS RELATED THERETO. THE GUARANTOR
REPRESENTS AND WARRANTS THAT NO REPRESENTATIVE OR AGENT OF THE LENDER HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT THE LENDER WILL NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THIS RIGHT TO JURY TRIAL WAIVER. THE GUARANTOR
ACKNOWLEDGES THAT THE LENDER HAS BEEN INDUCED TO ACCEPT THIS GUARANTY BY, AMONG
OTHER THINGS, THE PROVISIONS OF THIS SECTION.





-7-







--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Guarantor has caused this Guaranty to be executed by a
duly authorized officer, as of the date first above written.




WITNESS:




 

 

/s/ Daniel Khesin

 

 

Daniel Khesin

 

 

 

 

 

 

Address:

520 West Avenue, #2102

 

 

 

Miami Beach, Florida 33139

 

 

 

 







STATE OF FLORIDA




County of ________________________




On this _____ day of April, 2012, before me, the undersigned notary public,
personally appeared Daniel Khesin, an individual, proved to me to be the person
whose name is signed on the preceding or attached document, through satisfactory
evidence of identification, namely, a driver's license issued by the State of
Florida bearing the photographic image of the face and signature of Daniel
Khesin, and acknowledged to me that he signed it voluntarily for its stated
purpose.




 

 

 

 

Notary Public

 

 

My Commission Expires:

 










ACKNOWLEDGED AND ACCEPTED

IN WEST HARTFORD, CONNECTICUT




MIDCAP BUSINESS CREDIT LLC







By:__________________________________

     Richard E. Mount, President














-8-





